Citation Nr: 0507966	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include lytic areas in the brain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from May 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The veteran's claim was previously before the Board.  In 
March 2003, the Board addressed the issue of whether new and 
material evidence had been presented to reopen the claim.  
Following a discussion, the Board reopened the claim.  In a 
September 2003 remand, the claim was returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.


FINDING OF FACT

The veteran is shown to have residuals of a head injury, 
characterized as lytic areas of the cranium, that are 
etiologically related to active service.  


CONCLUSION OF LAW

Residuals of a head injury, characterized as lytic areas of 
the cranium were incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a December 2001, prior to the initial adjudication of the 
veteran's claim, and in subsequent letters issued in January 
and July 2004, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  These letters also collectively informed the 
veteran that he could submit any evidence he wanted 
considered in connection with his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 38 
C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s).)

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
received, as have private medical reports.  In addition, VA 
outpatient treatment and examination reports are included in 
the claims file. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
service medical records; private treatment reports; and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
residuals of a head injury, to include lytic areas in the 
brain.  The Board has reviewed all the evidence of record and 
finds that the evidence supports the veteran's claim and 
service connection is therefore warranted.  In a March 2002 
statement, the veteran asserted that he hit his head on three 
nails during service.  In April 2002, he clarified that he 
had hit his head on the nails while building a guard shack 
during service.  He asserted that he was trying to fit a 
piece of wood in place and when he tried to force it down, he 
hit his head on three nails that were protruding from the 
ceiling of the shack.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

Service medical records contain no complaints, treatment, or 
diagnoses of any head disorder or injury.  The Board finds 
that despite the lack of service medical records documenting 
an injury to the veteran's head, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements and testimony from the veteran himself, 
as well as photographs, which document and corroborate his 
claim of experiencing an injury to his head during active 
service.  

Initially, the Board notes that the veteran did submit a 
claim for VA benefits soon after service in October 1970 
which included a claim for the residuals of a head injury in 
service albeit he reported that he had incurred the injury in 
a fall around August 1969.  

Following service, treatment records from Health Midwest 
dated in August 1997 noted that the veteran had been involved 
in an automobile accident in July 1997 and had undergone a 
series of X-rays.  The X-rays showed 2 small lower density or 
lytic areas in his skull.  He denied having any headaches or 
tenderness, and stated that he did not have any history of 
cancer or metabolic disorder.  On examination, the veteran's 
head was normocephalic without tenderness or masses.  A 
review of the X-rays showed some areas of low density in the 
skull without an obvious sclerotic margin.  A CT scan showed 
punctate lesions involving the inner table and diploic space 
with well defined margins.  

An August 2003 radiological report noted that the veteran had 
mild cerebellar atrophy without evidence of acute 
intracranial abnormality or enhancing brain mass.  No 
depressed skull fracture was identified.  

At his February 2004 VA examination, the veteran reported 
that he injured his head during active service when he struck 
his head on three nails that protruded from a header above 
the door.  He asserted that he was not rendered unconscious 
and that he had three sutures.  The examiner indicated that 
he searched the service medical records and could find no 
confirmation of this injury and that the only evidence of the 
injury was that reported by the veteran.  Following a review 
of the evidence of record, the examiner opined that it was 
"as likely as not" that the lytic areas seen within the 
cranium were the result of the nail puncture wound head 
injury during service.  However, from the evidence of the 
history and the physical signs, he did not believe that the 
veteran currently had a brain disorder, only a skull or 
cranium disorder that he believed was asymptomatic.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran is currently 
diagnosed as having a "skull or cranium disorder" and lytic 
areas that are "as likely as not" related to nail puncture 
wound injury during service.  In addition, the Board finds 
that there is sufficient evidence, in the form of statements 
and photographs that document an injury to the veteran's head 
during active service.  Under the circumstances, the Board 
concludes that the veteran has residuals of a head injury, 
characterized as lytic areas of the cranium that were 
incurred in service. 

As the February 2004 VA examiner linked the veteran's current 
skull or head injury and lytic areas of the cranium to active 
service, and as there are no objective medical opinions 
stating otherwise, the Board finds that, for the reasons and 
bases stated above, a grant of service connection for 
residuals of a head injury, characterized as lytic areas of 
the cranium is warranted.  Service connection is therefore 
granted.




ORDER

Service connection for residuals of a head injury, 
characterized by lytic areas of the cranium, is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


